Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Intercepts 44.38 Grams of Gold per Tonne Over 2.0 Meters at Madsen in Red Lake, Ontario << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Feb. 17 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") today reported exploration results from its 100 percent owned and operated Madsen project in the prolific gold camp of Red Lake, Ontario. The drill holes are from the Company's 2009 surface program that tested a near-surface extension of the Austin Tuff. The intercepts are within 100 meters of Madsen Mine infrastructure. Highlights from the program are summarized below: << Grade Length Grade Length Hole-Id From To g/t (m) oz/t (ft) AP-09-01 58.90 60.00 18.72 1.10 0.55 3.61 AP-09-03 133.50 134.84 3.95 1.34 0.12 4.39 AP-09-04 83.00 91.00 4.65 8.00 0.14 26.24 AP-09-06 18.00 21.00 11.34 3.00 0.33 9.84 AP-09-07 260.00 262.00 7.14 2.00 0.21 6.56 AP-09-08 267.00 269.00 44.38 2.00 1.29 6.56 AP-09-08 325.00 327.00 6.45 2.00 0.19 6.56 AP-09-09 224.00 225.35 3.46 1.35 0.10 4.43 >> The Austin and McVeigh Tuffs contributed the majority of historic production and together comprise the Madsen Mine Trend. Speaking today in Saskatoon Brian Skanderbeg, Vice President of Exploration said, "We are very pleased with the surface results from the Austin Tuff extension. We will continue to delineate the zone as it demonstrates the potential of the Austin Tuff to host significant mineralization along strike and at depth." In December 2009, Claude released a National Instrument 43-101 resource calculation at the Madsen project. The calculation reported an indicated resource of 928,000 ounces of gold at 8.93 grams per tonne and an inferred resource of 297,000 ounces of gold at 11.74 grams per tonne. The Austin Tuff results reported herein were not incorporated in that resource calculation and represents potential to expand mineral resources at Madsen. (See www.clauderesources.com for the December 7, 2009 National Instrument 43-1010 News Release) Underground Drill Program Update The underground drilling program at Madsen is now forecast to begin in the fourth quarter of 2010 rather than the third quarter, as previously stated. The delay comes as a result of an unexpected catch pit failure below 200 level of the shaft. Currently, inspections, rehabilitation and upgrades of the Madsen shaft are being undertaken prior to the recommencement of the de-watering program. The 10,000 acre Madsen project is 100 percent owned by Claude Resources Inc. This advanced exploration property contains extensive infrastructure including a 500 ton per day mill, a permitted tailings management facility and a five compartment 4,000 foot operating shaft. Total recorded historic gold production for the Madsen Mine was 2.4 million ounces at an average recovered grade of 0.283 ounces per ton. A Madsen property location map, schematic cross section and longitudinal section showing current and historic drilling are available on Claude's website www.clauderesources.com. Brian Skanderbeg, P.Geo., M.Sc., Claude's Vice-President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 meters were submitted to Accurassay Laboratories in Thunder Bay, Ontario, an ISO approved facility.
